On March 15, 2010, the defendant was sentenced to eight (8) years in the Montana State Prison for the offense of Count I: Criminal Possession of Dangerous Drugs, a felony. The Defendant is designated a Persistent Felony Offender for sentencing. It is recommended that the Defendant participate in rehabilitation therapy and/or Intensive Drug Treatment Program, counseling, treatment, training or aftercare programs as may be determined necessary or as recommended by the Montana State Prison treatment counseling staff.
On August 5,2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Connor Murphy. The state was represented by Deputy County Attorney, Sheila Kolar, who appeared via videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant *69acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be waived.
Done in open Court this 5th day of August, 2010.
DATED this 13th day of August, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.